
	
		III
		111th CONGRESS
		1st Session
		S. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			January 7, 2009
			Mr. Lugar (for himself,
			 Mr. Voinovich, Ms. Mikulski, Mr.
			 Inhofe, Mr. Specter,
			 Mr. Kaufman, Mrs. Shaheen, Mr.
			 DeMint, and Mr. Durbin)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 31, 2009
			 Reported by Mr. Kerry,
			 without amendment
		
		
			April 1, 2009
			Considered and agreed to
		
		RESOLUTION
		Commemorating 90 years of U.S.-Polish
		  diplomatic relations, during which Poland has proven to be an exceptionally
		  strong partner to the United States in advancing freedom around the world.
		  
	
	
		Whereas the United States established diplomatic relations
			 with the newly formed Polish Republic in April 1919;
		Whereas the year 2009 marks the 20th anniversary of
			 democracy in Poland, as well as the 20th anniversary of the fall of communism
			 in Poland;
		Whereas the year 2009 marks the 10th anniversary of
			 Poland’s accession to the North Atlantic Treaty Organization (NATO);
		Whereas the year 2009 marks the 50th anniversary of the
			 Fulbright Educational Exchange Program in Poland;
		Whereas Poland has overcome a legacy of foreign occupation
			 and period of communist rule to emerge as a free and democratic nation;
		Whereas Poland has strongly supported the United States
			 diplomatically and militarily, as well as supporting United States-led efforts
			 in combating global terrorism, and has contributed troops to the coalitions led
			 by the United States in both Afghanistan and Iraq; and
		Whereas Poland has cooperated closely with the United
			 States on issues such as democratization, nuclear proliferation, human rights,
			 regional cooperation in Eastern Europe, and reform of the United Nations: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 90th anniversary of U.S.-Polish diplomatic relations;
			(2)congratulates the
			 Polish people on their great accomplishments as a free democracy; and
			(3)expresses
			 appreciation for Poland’s steadfast partnership with the United States.
			
